948 F.2d 1290
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James SCHALK, et al., Plaintiffs-Appellees,v.TELEDYNE, INC., Teledyne Industries, Inc., Defendants-Appellants.
No. 91-1178, 91-1639.
United States Court of Appeals, Sixth Circuit.
Nov. 15, 1991.

Before BOYCE F. MARTIN, Jr. and SUHRHEINRICH, Circuit Judges;  and JOHN W. PECK, Senior Circuit Judge.
PER CURIAM.


1
Teledyne, Inc. and its fully owned subsidiary, Teledyne Industries, Inc., appeal the district court's grant of preliminary injunction requiring Teledyne to continue to provide insurance benefits to the plaintiffs.   The plaintiffs are retirees and the spouse of a retiree who were formerly employed at Teledyne's two Muskegon, Michigan plants.   Plaintiffs contest Teledyne's unilateral implementation of a new insurance plan, contending that the original health insurance benefits were intended to be lifetime benefits and that the original life and disability insurance benefits were intended to be payable to the age of 65.   The court in its preliminary injunction ordered Teledyne to continue the predecessor insurance benefits pending trial of the plaintiffs' claims.   We find that the record is clear that there was no abuse of discretion by the district court in granting this preliminary injunction and affirm.